ITEMID: 001-23290
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: REILLY v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress;Mark Villiger;Nicolas Bratza
TEXT: The applicant, Mr Martin Reilly, is a United Kingdom national, born in 1958, and he is currently in prison in Kent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 8 February 1993 the applicant was convicted on two counts of robbery, one of attempted robbery, one of carrying an imitation firearm and one of using a firearm to resist arrest. He was sentenced to five concurrent sentences amounting to 8 years’ imprisonment.
On 4 March 1999 he was convicted of two charges of robbery and two of carrying imitation firearms. He received a life sentence pursuant to section 2 of the Crime Sentencing Act 1997 and his tariff was fixed at 6 years. In sentencing, the judge stated that 12 years would have been the appropriate determinate sentence in his case and referred to the terror experienced by the victims of the robberies and the long-term traumatic effects.
The applicant did not seek leave to appeal against sentence. His application for permission to appeal against conviction was refused by the Court of Appeal on 17 October 2000.
The 1997 Act came into force on 1 October 1997. Section 2(1) and (2) provide as follows:
“(1) This section applies where -
(a) a person is convicted of a serious offence committed after the commencement of this section; and
(b) at the time when that offence was committed, he was 18 or over and had been convicted in any part of the United Kingdom of another serious offence.
(2) The court shall impose a life sentence, that is to say -
(a) where the person is 21or over, a sentence of imprisonment for life; (b) where he is under 21, a sentence of custody for life under section 8(2) of the Criminal Justice Act 1982,
unless the court is of the opinion that there are exceptional circumstances relating to either of the offences or to the offender which justify its not doing so.
(3) Where the court does not impose a life sentence, it shall state in open court that it is of that opinion and what the exceptional circumstances are.”
Section 2(5) listed the offences considered “serious” for the purposes of the section. The offences listed in section 2(5) were already punishable by a maximum of life imprisonment and they include rape.
In this case, decided after the entry into force of the Human Rights Act 1998, the Court of Appeal adopted a more flexible interpretation of the words “exceptional circumstances” in section 2 of the 1997 Act.
The appellants contended that section 2 was incompatible with, inter alia, Articles 3 and 5 of the Convention. The Court of Appeal agreed that the manner of interpreting section 2 to date meant that that section could clearly operate in a disproportionate manner, it not being difficult to find examples of situations where it would be wholly disproportionate to impose a life sentence even for a second serious offence.
Noting that in the earlier case of Buckland [2000] 1 WLR 1262 an appeal had already been allowed where on the evidence it could not be concluded that the defendant did not present a serious and continuing danger to the public such as could justify the imposition of a life sentence, it considered that the problem would disappear if the words “exceptional circumstances” in section 2 were construed in a manner which accorded with the policy of Parliament in adopting the section. That policy was to protect the public. Accordingly, a finding that an offender does not constitute a significant risk to the public should be considered to constitute “exceptional circumstances” which approach, the Court of Appeal considered, would accord with parliamentary intent and with the provisions of the Convention.
